DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Status of Claims
2.	Claims 1, 8 and 15 have been amended.  Accordingly, claims 1-20 are pending in the application, of which claims 1, 8 and 15 are in independent form and these claims fully considered by the examiner.

3.    Regarding art rejection: Applicants’ amendment necessitated new grounds of rejections presented in the following art rejection. Please refer Pallavi Pandit (Distributed Agile: Component-Based User Acceptance Testing, 2016).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 5-7, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owen et al. (US Patent No. 9,898,396 B2 –art of record-- herein after Owen) in view of Arkadyer (US Pub. No. 2017/0185509 A1 – art of record --

Regarding claim 1. 
Owen discloses
A method for conducting user acceptance testing (UAT) related to a software project (receive input establishing test scenario – See Fig. 2, step 230), the method comprising: 
receiving, by at least one processor via a user interface (a terminal comprising a display, wherein the display is configured to display a graphical user interface comprising one or more portions for receiving input – See Col. 1, lines 60-63), at least one operating requirement related to a software project from a user (receive input for generating feature file- See Fig. 2, step 210);
generating a feature file based on the at least one operating requirement (provide graphic user interface, receive input establishing test scenario and store feature file and test scenarios - See Fig. 2, step 220-240), wherein the feature file comprises at least one executable test instruction configured to perform testing of the software project (general process flow for constructing a feature file including one or more test scenarios and organizing feature files in accordance with an embodiment of the invention. In embodiments of the present invention, testing scripts are stored in source files (called "Feature Files") with a ".feature" extension- See Col. 8, lines 63-67), 
executing the at least one executable test instruction (select test scenarios to be executed - See Fig. 3, step 310); 
storing, by the at least one processor, test results based on the executed at least one executable test instruction in at least one memory (With respect to displaying results of the execution, in some embodiments, contemporaneous (e.g., prior to, during, and/or immediately following) with the execution of feature files and/or the like - See Col. 14, lines 54-60); and 
associating, by the at least one processor, the test results with [a corresponding software requirements document,] the corresponding feature file (displaying results of the execution, in some embodiments, contemporaneous (e.g., prior to, during, and/or immediately following) with the execution of feature files and/or the like, the controller of the present invention provides to a first portion of the display of a user's terminal, execution information relating to the execution of the feature files – See Col. 14, lines 54-60), [and a corresponding test parameter for software development documentation relating to lifecycle traceability].
Owen does not discloses 
identifying, by the at least one processor from the software project, a computing language; 
	and wherein the at least one executable test instruction is compatible with the identified computing language; 
	Arkadyev discloses
identifying, by the at least one processor from the software project, a computing language (The application code testing computing device may determine that the set of instructions is written in a first format, and the computing device 
may parse the set of instructions to determine an action to perform and to 
determine data to use for the action to perform in response to determining that 
the set of instructions is written in the first format.  The first format may 
comprise an imperative scenario written in Gherkin format or a declarative 
scenario written in Gherkin format – See paragraph [0005].The framework 100 may comprise step definitions 125.  The step definitions 125 may comprise code, such as glue code, that maps a business-readable language of each step 120 into code to carry out the action being described by the step – See Fig. 1 and paragraph [0020]), 
	and wherein the at least one executable test instruction is compatible with the identified computing language (The framework 100 may comprise steps 120.  
The steps 120 may comprise actions (e.g., operations) to be performed to 
execute a particular scenario.  The actions to be performed may be based on 
certain format or syntax (e.g., a first format), such as Given/When/Then syntax 
as used in, for example, the gherkin language…The framework 100 may comprise support code 130.  The support code 130 may comprise the part of the code that knows how to carry out common tasks on the system.  Most of the testing work may be done with the support code 130.  In some aspects, the role of the support code 130 may be performed by a UI Maps framework.  The framework 100 may comprise an automation library 135.  The automation library 135 may enable interaction with the system or application being tested (e.g., the system 140) – See paragraphs [0021-0023].  A test 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Arkadyev’s teaching into Owen’s invention because incorporating Arkadyev’s teaching would enhance Owen to enable to define the steps for scenarios inside a feature file in one of the predefined set of step formats as suggested by Arkadyev (paragraphs [0119-0120]).
	Owen and Arkadyev do not disclose
	associating, by the at least one processor, the test results with a corresponding software requirements document, and a corresponding test parameter for software development documentation relating to lifecycle traceability;
	receiving, by the at least one processor via the user interface, at least one new test condition and at least one new executable script from the user, the at least one new test condition Appl. No. 16/266,514Attorney Docket No. P57880 and the at least one new executable script including a software functionality that is not included in the at least one executable test instruction; and 
generating, by the at least one processor, a modified feature file based on the at least one new test condition and the at least one new executable script.
	However, Pandit discloses
associating, by the at least one processor, the test results with a corresponding software requirements document, and a corresponding test parameter for software development documentation relating to lifecycle traceability (User Acceptance Testing (UAT) may be conducted at the end of the Software Development Life Cycle (SDLC).  Applications using ATDD. show the generation of test scenarios from use cases, test paths are classified as normal paths and alternate scenarios and test cases and traceability matrices are derived from these – See page 1 -- Introduction and pages 1-2, 6); and 
	receiving, by the at least one processor via the user interface, at least one new test condition (error: “user should be able to login successfully) and at least one new executable script from the user (test scenario, 1-2-3-4), the at least one new test condition and the at least one new executable script including a software functionality that is not included in the at least one executable test instruction (test scenario 1-2-3-4 action success is not include step 7, step 7 is test scenario or executable test instruction– See Table 1, pages 3-4 and 8); and 
	generating, by the at least one processor, a modified feature file based on the at least one new test condition and the at least one new executable script (generate a modify feature file in which step 1 (give uername and password – alice, hello), step 2 (when username and password match the database) and step 3 (then user should be able to login successfully) and step 4 – See Table 1, pages 3-4 and 8).
	It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Pandit’s teaching into Owen’s and Arkadyer’s invention because incorporating Pandit’s teaching would enhance Owen and 

Regarding claim 2, the method according to claim 1, 
Owen discloses
wherein the feature file is generated based on a test case (receive input establish test scenarios. Store feature file and test scenarios- See Fig. 2, step 230-240), wherein the test case is associated with test code (The one or more predefined steps, in some embodiments, are used together with custom and/or user generated testing scenarios or test scripts for the automated testing of software applications- See col. 6, lines 22-29).

Regarding claim 3, the method according to claim 2, 
Owen discloses
further wherein the feature file is generated based on the at least one operating requirement and the test case (a general process flow for constructing a feature file including one or more test scenarios and the organization thereof - See Col. 3, lines 29-31).

Regarding claim 5, the method according to claim 1, 
Owen discloses
further comprising modifying at least one executable test instruction before execution (when an error or failure occurs in the execution of the code or 

Regarding claim 6, the method according to claim 1, 
Owen discloses
further comprising displaying the test results of the executed at least one executable test instruction at a user interface (the system displays the failing code or script of a feature file in red, such that the words, numbers, and/or symbols comprising the script are in green. According to this example, a user can easily identify successful and unsuccessful code in the results portion because of the contrast in the color of the code - See Col. 14, lines 60-66).

Regarding claim 7, the method according to claim 1,
Arkadyer discloses
wherein the least one executable test file is executed at an automation server (automated test code on UI Maps Framework on the system or server – See Fig. 2, paragraph [0025, 0065 and 0067]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Arkadyev’s teaching into Owen’s invention because incorporating Arkadyev’s teaching would enhance Owen to enable to provide automated testing for UI applications as suggested by Arkadyev (paragraph [0020]).

Regarding claim 15. 
Owen discloses
A system for conducting user acceptance testing (UAT) (system for automated testing of software – See paragraph [0020] and receive input establishing test scenario – See Fig. 2, step 230), the system (Fig. 1 computer system) comprising: 
at least one processor (Fig. 1, processor 118); 
at least one memory (the terminal 101 generally includes a processor 116 communicably coupled to such devices as a file system 116 which includes a memory – See Col. 8, lines 45-48); and 
a UAT module stored in the at least one memory (a module for creating updating and uploading/downloading artifacts 122, applications (e.g., email, instant messaging, warehouse management, or target software applications) 124 user output devices, user input devices, a network interface, a power source, a clock or other timer, and a camera or other image capture device – See Col. 8, lines 45-61 and Fig. 2, UAT module with receive input...) further configured to: 
receive, by the at least one processor via a user interface (a terminal comprising a display, wherein the display is configured to display a graphical user interface comprising one or more portions for receiving input – See Col. 1, lines 60-63), at least one operating requirement related to a software project from a user (receive input for generating feature file- See Fig. 2, step 210);
generate a feature file based on the at least one operating requirement (provide graphic user interface, receive input establishing test scenario and store feature file and test scenarios - See Fig. 2, step 220-240), 
wherein the feature file comprises at least one executable test instruction configured to perform testing on the software project (general process flow for constructing a feature file including one or more test scenarios and organizing feature files in accordance with an embodiment of the invention. In embodiments of the present invention, testing scripts are stored in source files (called "Feature Files") with a ".feature" extension- See Col. 8, lines 63-67), and 
initialize execution of the at least one executable test instruction (select test scenarios to be executed - See Fig. 3, step 310);
store, by the at least one processor, test results based on the executed at least one executable test instruction in at least one memory (With respect to displaying results of the execution, in some embodiments, contemporaneous (e.g., prior to, during, and/or immediately following) with the execution of feature files and/or the like - See Col. 14, lines 54-60); and 
associating, by the at least one processor, the test results with [a corresponding software requirements document,] the corresponding feature file (displaying results of the execution, in some embodiments, contemporaneous (e.g., prior to, during, and/or immediately following) with the execution of feature files and/or the like, the controller of the present invention provides to a first portion of the display of a user's terminal, execution information relating to the execution of the feature files – 
Owen does not discloses 
identify a computing language from the software project; 
	wherein the at least one executable test instruction is compatible with the identified computing language;
	Arkadyer discloses
	identifying, by the at least one processor from the software project, a computing language (The application code testing computing device may determine that the set of instructions is written in a first format, and the computing device 
may parse the set of instructions to determine an action to perform and to 
determine data to use for the action to perform in response to determining that 
the set of instructions is written in the first format.  The first format may 
comprise an imperative scenario written in Gherkin format or a declarative 
scenario written in Gherkin format – See paragraph [0005].The framework 100 may comprise step definitions 125.  The step definitions 125 may comprise code, such as glue code, that maps a business-readable language of each step 120 into code to carry out the action being described by the step – See Fig. 1 and paragraph [0020]), 
	and wherein the at least one executable test instruction is compatible with the identified computing language (The framework 100 may comprise steps 120.  
The steps 120 may comprise actions (e.g., operations) to be performed to 
execute a particular scenario.  The actions to be performed may be based on 
certain format or syntax (e.g., a first format), such as Given/When/Then syntax 

It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Arkadyev’s teaching into Owen’s invention because incorporating Arkadyev’s teaching would enhance Owen to enable to define the steps for scenarios inside a feature file in one of the predefined set of step formats as suggested by Arkadyev (paragraphs [0119-0120]).
	Owen and Arkadyev do not disclose
	associating, by the at least one processor, the test results with a corresponding software requirements document, and a corresponding test parameter for software development documentation relating to lifecycle traceability; and 

generating, by the at least one processor, a modified feature file based on the at least one new test condition and the at least one new executable script.
	However, Pandit discloses
	associating, by the at least one processor, the test results with a corresponding software requirements document, and a corresponding test parameter for software development documentation relating to lifecycle traceability (User Acceptance Testing (UAT) may be conducted at the end of the Software Development Life Cycle (SDLC).  Applications using ATDD. show the generation of test scenarios from use cases, test paths are classified as normal paths and alternate scenarios and test cases and traceability matrices are derived from these – See page 1 -- Introduction and pages 1-2, 6); and 
	receiving, by the at least one processor via the user interface, at least one new test condition (error: “user should be able to login successfully) and at least one new executable script from the user (test scenario, 1-2-3-4), the at least one new test condition and the at least one new executable script including a software functionality that is not included in the at least one executable test instruction (test scenario 1-2-3-4 action success is not include step 7, step 7 is test scenario or executable test instruction—Table 1, pages 3-4 and 8); and 
generating, by the at least one processor, a modified feature file based on the at least one new test condition and the at least one new executable script (generate a modify feature file in which step 1 (give uername and password – alice, hello), step 2 (when username and password match the database) and step 3 (then user should be able to login successfully) and step 4 – See Table 1, pages 3-4 and 8).
	It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Pandit’s teaching into Owen’s and Arkadyer’s invention because incorporating Pandit’s teaching would enhance Owen and Arkadyer to enable to explore traceability in acceptance testing as suggested by Pandit (page 1).

Regarding claim 16, the system according to claim 15, 
Owen discloses
wherein the UAT module is further configured to access a test case from a test case repository, wherein the test case is associated with test code (the system may allow the user to access the resource direction and/or a related GUI having access to the resource directory. Using the GUI having access to the resource directory, a user may make a selection of one or more individual feature files and/or scenarios. Thus, some embodiments, the user may establish a test case which includes a combination of predefined step definitions and user-generated step definitions, feature files, and/or scenarios - See Col. 13, lines 58-67).

Regarding claim 17, recites limitations similar as rejected claim 3 above.
Regarding claim 18, recites limitations similar as rejected claim 4 above.

Regarding claim 20, the system according to claim 15,
Arkadyer discloses
further comprising an automation server for executing the at least one executable test instruction (automated scripts may be used for first pass testing, and automation scripts may be used for initial testing.- See paragraph [0004]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Arkadyev’s teaching into Owen’s invention because incorporating Arkadyev’s teaching would enhance Owen to enable to provide automated testing for UI applications as suggested by Arkadyev (paragraph [0020]).

5. 	Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owne and Arkadyer and Pandit as applied to claims 1 and 16 respectively above, and further in view of Barnett et al. (US Pub. No. 2018/0089066 Al - herein after Barnett).

Regarding claim 4, the method according to claim 3, 
Barnett discloses
further comprising generating a modified test case based on the test results and storing the modified test case (These automated actions may include creating and/or updating test cases in a system of record (SOR), mapping test cases to requirements or user stories, executing test cases and frameworks, uploading test 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Barnett’s teaching into Owen’s and Arkadyer’s and Pandit’s inventions because incorporating Barnett’s teaching would enhance Owen and Arkadyer and Pandit to enable to create/update test case in system of record as suggested by Barnett (paragraph [0014]).

Regarding claim 19, the system according to claim 16, 
Barnett discloses
wherein the UAT module is further configured to transmit the modified test case to a test case repository (Fig. 1, Version control repository 106 may be scanned to detect new and/or updated code and/or input conditions. The code and/or input conditions may be directed to the appropriate test framework/tool for execution. For example, code and/or input conditions from version control repository 106 may be input into a TestNG tool 202, a Junit tool 204, a QTP and/or UTF tool 206, a LISA tool 208, a selenium tool 210, and/or another test framework for which the code and/or input conditions were written - See paragraph [0018]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Barnett’s teaching into Owen’s and  Arkadyer’s and Pandit’s inventions because incorporating Barnett’s teaching would enhance Owen and Arkadyerl and Pandit to enable to scan the version control repository and/or SCM to detect a second code, test, and/or a second file written for a second test framework with .

6.	Claims 8-9, 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akbulut et al. (US Pub. No. 2015/0242304 A1 –art of record-- herein after Akbulut) in view of Surace et al. (US Pub. No. 2019/0042400 A1 –art of record– herein after Surace) in view of Pallavi Pandit (Distributed Agile: Component-Based User Acceptance Testing, 2016 – new art made of record – herein after Pandit).

Regarding claim 8. 
Akbulut discloses
A method for performing user acceptance testing (UAT) related to a software project via a user interface (accept changes, accept test plan –See Fig. 4.  The stakeholder can select a control 250 to accept the selections/priorities – See paragraph [0039] and a candidate priority can be automatically assigned to each test case selected to be included in the candidate test plan – See Abstract), the method comprising: 
displaying, by at least one processor via the user interface, a list of test cases (presenting to each of a plurality of stakeholders a list of test case selection criteria – See paragraph [0003]); 
automatically suggesting, by the at least one processor via the user interface, at least one test case based on information relating to a user profile (automatically select, using a processor, test cases which correspond to the selected test case selection criteria, to include in a candidate test plan and automatically assign, using the processor, a candidate priority to each test case selected to be included in candidate test plan – See Fig. 6, step 606 and associated test.  A requirement specified by a user for a milestone or iteration of an application or system.  Examiner noted requirement specified by a user as user profile—See paragraph [0024]) 
accepting a user selection of at least one test case from the list of test cases (Responsive to the stakeholder selecting to accept the test case selection criteria/priority selections (e.g., by selecting the control 250), a prioritized list 300 of the test case selection criteria 210, 220 selected by the stakeholder can be presented to the stake holder via a respective user interface 162-166, for example as presented in the prioritized list 300 of criteria in depicted FIG. 3– See paragraph [0040]); 
associating test code with the selected at least one test case (when a stakeholder using the client device 122 accepts the prioritized list 300 of criteria of FIG. 3, the criteria/priorities 182 selected by the stakeholder can be communicated to the collaborative application 150.– See paragraph [0041]); 
conducting user acceptance testing on a software project using the modified test case (The ultimate goal of a test plan is to identify the best set of test cases to execute such that motivating themes are covered with the available test resources – See paragraph [0002].  When a stakeholder using the client device 122 accepts the prioritized list 300 of criteria of FIG. 3, the criteria/priorities 182 selected by 
Akbulut does not disclose
a user profile that includes a history of activities by a user and data relating to the software project to be tested;
Surace discloses
a user profile (user logs – See Abstract) that includes a history of activities by a user (Software testing is an important part of the software development cycle.  Whenever software is created and/or modified, the software is typically tested using test cases (also called a "test script") to see whether the software behaves as expected – See paragraph [0003]. test scripts and test scenarios may be developed using logs of user activity with a software application as the software application is running on a server such as a production server – See paragraph [0018]), and data relating to the software project to be tested (Information included in the user logs may track some, or all, server activity of users when they use the software application under test, or a version of the software application under test that one may later wish to place under test.  The user log information may include a log of user interactions (e.g., gets, puts, posts, and responses) with a software application under test that are captured and stored/recorded– See paragraph [0037]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Surace’s teaching into Akbulut’s invention because incorporating Surace’s teaching would enhance Akbulut to enable to generate 
Akbulut and Surace do not disclose
displaying, by the at least one processor via the user interface, a prefilled test template corresponding to the associated test code;
receiving, by the at least one processor via the user interface, at least one new test condition and at least one new executable script from the user, the at least one new test condition and the at least one new executable script including a software functionality that is not included in the selected at least one test case;
generating, by the at least one processor, a modified test case based on the at least one new test condition and the at least one new executable script; and
	Pandit discloses
	displaying, by the at least one processor via the user interface, a prefilled test template corresponding to the associated test code (generation of acceptance test case – See pages 1 and Fig. 1, metamodel for acceptance test case generation – See Fig. 2);
receiving, by the at least one processor via the user interface, at least one new test condition and at least one new executable script from the user (error: “user should be able to login successfully) and at least one new executable script from the user (test scenario, 1-2-3-4), the at least one new test condition and the at least one new executable script including a software functionality that is not included in the selected at least one test case (test scenario 1-2-3-4 action success is not 
generating, by the at least one processor, a modified test case based on the at least one new test condition and the at least one new executable script (result and analysis, generation of test cases – See pages 8-9); and
Pandit also discloses 
conducting user acceptance testing on a software project using the modified test case (acceptance test case generation – See page 8)
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Pandit’s teaching into Akbulut’s and Surace’s invention because incorporating Pandit’s teaching would enhance Akbulut and Surace to enable to generate of acceptance test cases for various possible scenario as suggested by Pandit (page 8).

Regarding claim 9, the method according to claim 8, 
Pandit discloses
wherein the list of test cases is retrieved from a test case repository (automated test cases are derived - See page 2).
	It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Pandit’s teaching into Akbulut’s and Surace’s inventions because incorporating Pandit’s teaching would enhance Akbulut and Surace to enable to generate test case from acceptance criteria as suggested by Pandit (See page 2).

Regarding claim 11, the method according to claim 8, 
Surace discloses
further comprising modifying the selected at least one test case using an automated test case generator (a method for generating one or more user experience (UX)-level test scripts may include using a master key file generator to generate a master key file- see paragraph [0007])
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Surace’s teaching into Akbulut’s invention because incorporating Surace’s teaching would enhance Akbulut to enable to generate test scripts by file generator as suggested by Surace (paragraphs [0007]).

Regarding claim 13, the method according to claim 8, 
Pandit discloses
further comprising displaying results related to user acceptance testing of the software project (expected result – See page 8).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Pandit’s teaching into Akbulut’s and Surace’s inventions because incorporating Pandit’s teaching would enhance Akbulut and Surace to enable to analyze the generation of test case and result as suggested by Pandit (page 8).

Regarding claim 14, the method according to claim 8, 

wherein the results are displayed in real-time (the final test plan 192 also can serve as a test report indicating real time progress of the test cases 420, 422 as they are executed  – See paragraph [0054]).

7. 	Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akbulut and Surace and Pandit as applied to claim 8 above, and further in view of Ellis et al. (US Pub. No. 2015/0286556 Al –art of record-- herein after Ellis).

Regarding claim 10, the method according to claim 8, 
Ellis discloses
further comprising modifying the selected at least one test case using a test template (the test asset repository is useful for reusing test assets when the software application is updated. However, test assets in the test asset repository will need to be updated to reflect changes when the software application to be tested is updated - See paragraph [0065]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Ellis’ teaching into Akbulut’s and Surace’s and Pandit’s inventions because incorporating Ellis’ teaching would enhance Akbulut and Surace and Pandit to enable to updated test asset repository for reuse on next software update as suggested by Ellis (paragraph [0065]).

12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akbulut and Surace and Pandit as applied to claim 8 above, and further in view of Arkadyer et al. (US Pub. No. 2017/0185509 Al –art of record-- herein after Arkadyer).

Regarding claim 12, the method according to claim 8,
Arkadyer discloses
wherein the user acceptance testing is executed at an automation server
(automated test code on UI Maps Framework on the system or server – See Fig. 2, paragraph [0025, 0065 and 0067]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Arkadyev’s teaching into Akbulut’s and Surace’s and Pandit’s inventions because incorporating Arkadyev’s teaching would enhance Akbulut and Surace and Pandit to enable to provide automated testing for UI applications as suggested by Arkadyev (paragraph [0020]).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kulkarni et al. (US Pub. No. 2019/0213116 A1) discloses determining a script template based, applying the script template to generate an automated testing script for the selected automating tool, and executing the automated testing script to test the function of the display page – See Abstract and specification for more details.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MONGBAO NGUYEN/Examiner, Art Unit 2192